Title: To George Washington from James Hill, 21 October 1796
From: Hill, James
To: Washington, George


                        
                            Respected Friend 
                            Baltimore Octr the 21. 1796
                        
                        Being informd by a Young man from that quarter that
                                thee intended to rent thy mill for a terms of Years. I therefore
                            take the liberty to inform the that it is my intentesion to rent A Mill in that state, if
                            the has not rented thine and would let it on reasonable terms, if the Could make it
                            convenient to inform me of the perticulrs I would call and see thee—I having another in
                            View wich obliges me to give an answer in a month From thiss date. but being rather inclind
                            to think That thine will suit me better from the information of Chs Gwin who has seen it and
                            is to be consernd If I take it, I therefore wish the to inform me Amediately for what time
                            the proposes to lease it The Very probablely may wish some information Respecting my
                                Carracter if so I must refer the To jery brown of little britain
                            lancaster County who introdusd me to the as a miller in may last or
                            levy Hollingworth of philadelphia. I Am Respectfully Yors
                        
                            James Hill
                        
                        
                            N.B. If the rites Direct to me per tapsico or to Chs Gwin baltimore
                        
                        
                    